Dykman, J.
This is an appeal from a judgment in favor of the plaintiff upon the second trial of the cause. Upon the first trial the decision was in favor of the defendant, and that judgment was affirmed at the general term, but reversed by the court of appeals. 21 N. E. Rep. 1066, 25 N. E. Rep. 1080. The law being thus settled in favor of the plaintiff, the second trial was had in conformity with the decision of the court of appeals, and, the case presented being substantially the same, the judgment was rendered for the plaintiff. Upon the authority of the court of appeals, therefore, the judgment should be affirmed, with costs.